Title: From Thomas Jefferson to John Trumbull, 5 February 1824
From: Jefferson, Thomas
To: Trumbull, John


                        Dear Sir
                        
                            Monticello
                            Feb. 5. 24.
                        
                    I have delayed remitting you the cost of the two prints expecting to hear of your arrival at Washington, as mentioned in your last favor to me. not yet hearing of it however, after some doubt to what place I should direct it, I have concluded to place it in the hands of my old friend mr John Barnes at Georgetown, with instructions to hold it until your arrival at Washington, or until you draw on him for it. I therefore this day direct Colo Bernard Peyton, my correspondent in Richmond, to remit the sum of 65D.25C to my Barnes, subject to your order.I hold on to your promise of a visit, assuring you of the pleasure it will give me, and of my constant friendship and respect
                        Th: Jefferson
                    